Citation Nr: 1234237	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen service connection for depression.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1952 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In the VA Form 9, Appeal to the Board of Veteran's Appeals, received in July 2010, the Veteran indicated that he wished to testify at a personal hearing before the Board to be held at the local RO (Travel Board hearing).  The RO received a letter in September 2010, wherein the Veteran withdrew his hearing request; therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011). 

The Veteran seeks service connection for depression and PTSD.  Although service connection for depression was denied by VA in an unappealed January 2006 rating decision, since that time, the Veteran has also been diagnosed with PTSD.  Because service connection was not previously denied for PTSD, that disability must be considered de novo.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).  Because service connection was previously denied for depression, new and material evidence is required to reopen service connection for depression.  The Board has accordingly recharacterized the issues on appeal as reflected on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for bilateral hearing loss, tinnitus, and depression, finding no evidence of the disabilities being incurred in or caused by service.  

2.  The evidence associated with the claims file subsequent to the January 2006 rating decision regarding the claims for service connection for bilateral hearing loss, tinnitus, and depression is cumulative, or does not relate to an unestablished fact necessary to substantiate the claims to raise a reasonable possibility of substantiating the claims.  

3.  The Veteran did not engage in combat with the enemy during service.  

4.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for bilateral hearing loss, tinnitus, and depression became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, service connection for bilateral hearing loss, tinnitus, and depression is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for bilateral hearing loss, tinnitus, and depression.  An August 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA treatment records, the Veteran's written assertions, an August 2005 medical statement, a July 2010 medical statement, and results from a June 2010 VA audiological examination.  The RO requested the Veteran's service treatment records from the National personnel Records Center (NPRC), but the NPRC certified that the records are unavailable for review because they are fire related.  See the January 2006 NPRC response.  In these circumstances, when service treatment records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed PTSD; however, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD to satisfy the criteria under DSM-IV § 309.81, the evidence shows no in-service stressful event even facially alleged that could satisfy the stressor criteria under DSM-IV, and there is competent medical evidence to decide the claim that includes psychiatric diagnoses other than PTSD to account for the psychiatric symptomatology, there is no duty to provide a VA medical examination.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis. Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Additionally, the RO has not arranged for a VA medical examination specifically for depression, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Reopening/New and Material Evidence Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2006 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and depression, finding that the disabilities were neither incurred in nor caused by the Veteran's military service.  The Veteran was properly notified of the January 2006 rating decision in January 2006, but did not enter a notice of disagreement (NOD) within one year of notice of the January 2006 rating decision.  For this reason, the January 2006 rating decision denials of service connection for bilateral hearing loss, tinnitus, and depression became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2007, the Veteran filed claims to reopen service connection for bilateral hearing loss, tinnitus, and depression.  In the January 2008 rating decision on appeal, the RO denied the claims to reopen, finding that the additional evidence since the January 2006 prior final decision did not tend to show that the Veteran's disabilities were incurred in or caused by the Veteran's military service.  

Reopening Service Connection for Hearing Loss, Tinnitus, and Depression

The evidence of record at the time of the January 2006 rating decision included post-service VA treatment records and an August 2005 VA medical statement.  A July 2004 VA outpatient treatment record notes the Veteran's reentry into the psychiatric program at his local VA outpatient treatment facility.  The Veteran reported racism and discrimination in the military, which he thought led to alcohol and cocaine dependence.  After mental status testing, the Veteran was diagnosed with major depressive disorder without psychotic features.  

At an August 2004 VA hearing evaluation, the Veteran was noted to have complained of constant tinnitus for many years and a history of non-combat military noise exposure and occupational noise exposure as a construction worker.  Audiological testing suggested a mild to moderate high frequency sensorineural hearing loss.  

An August 2005 statement from a VA audiologist indicates that the Veteran was evaluated for his hearing and received a pair of hearing aids thereafter.  Results from the evaluation revealed mild hearing loss from 500 through 3000 Hertz sloping to a moderate sensorineural hearing loss thereafter in the right ear and a mild hearing loss from 1000 through 2000 Hertz sloping to a moderate sensorineural hearing loss in the left ear.  The VA audiologist noted that the Veteran reported being a machine gunner in service, and concluded that the hearing loss is indicative of noise exposure.  

In the prior final January 2006 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and depression, finding that, while post-service treatment records reflect current disabilities for the claimed disorders, the evidence fails to show that the disabilities were incurred in service.  

In support of the current claim to reopen service connection for bilateral hearing loss, tinnitus, and depression, the additional evidence added to the record since the January 2006 rating decision includes VA outpatient treatment records, an August 2005 statement from a VA audiologist, a July 2010 VA medical statement, and results from a June 2010 VA examination.  VA outpatient treatment records from May 2005 to June 2010 show diagnoses of major depressive disorder, hearing loss, and tinnitus.  The August 2005 statement from the VA audiologist reports the Veteran receiving an audiological evaluation in May 2005 for bilateral hearing loss.  The VA audiologist noted the Veteran's current hearing loss and concluded that because he reported being a machine gunner in service, his hearing loss is indicative of noise exposure.  

At the June 2010 VA audiological examination, the Veteran reported being exposed to acoustic trauma in the military while serving as a gunner.  He reported being exposed to military firing of weapons without the use of hearing protection because it was not available.  After audiolgoical testing, the VA examiner diagnosed the Veteran with mild to moderate to moderately-severe relatively flat sensorineural hearing loss in the right ear and mild to moderate relatively flat sensorineural hearing loss in the left ear.  After review of the claims file and audiological testing results, the VA examiner opined that the Veteran's tinnitus and hearing loss are not related to military acoustic trauma, reasoning that there is no specific event of acoustic trauma in the claims file linking the Veteran's complaints and no prior complaints of the symptoms of hearing loss and tinnitus prior to 2004.  The VA examiner noted that the Veteran became a candidate for hearing aids in 2004 and has been exposed to occupational noise exposure after service while working in the capacity of a demolition worker.  

In the July 2010 statement from a VA attending psychiatrist and clinical social work supervisor, the opinion was that the Veteran's major depressive disorder is a direct result of the reported racism and discrimination the Veteran stated to have experienced while in the military.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claims may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA outpatient treatment records from May 2005 to June 2010 are new, but they do not have any tendency to provide a nexus of the current bilateral hearing loss, tinnitus, and depression to active service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The August 2005 VA audiologist statement was already of record at the time of the January 2006 rating decision.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Similarly, the July 2010 private medical statement and June 2010 examination report are new but not material evidence upon which the claims may be reopened.  The July 2010 opinion was made contingent on the fact that the Veteran's reported military experiences involved racial discrimination, that the Veteran had PTSD, and that he had major depression that accompanied or is a "subsequence of" the PTSD. As the factual assumption that the Veteran had PTSD is inaccurate, as explained in this Board decision, and the purported nexus opinion only tends to relate major depression to PTSD, the resulting purported opinion is of no probative value.  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Black v. Brown, 5 Vet. App. 177, 180 (1993) (holding that an opinion regarding the etiology of the underlying condition can be no better than the facts relied upon.  The Board finds this purported opinion does not raise a reasonable possibility of substantiating the claim for service connection for depression.  

The Board also finds the June 2010 opinion to be of no probative value because it does not raise a reasonable possibility of substantiating the claim for service connection.  The June 2010 VA examiner concluded that the Veteran's hearing loss and tinnitus are not related to military acoustic trauma, based on the reasons that there is no specific event of acoustic trauma and there are no prior complaints of hearing loss and ringing of the ears until 2004.  The June 2010 nexus opinion provided is a negative opinion, which cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

As to the Veteran's personal statements asserting that his current bilateral hearing loss, tinnitus, and depression originated in service, these statements concerning causation are duplicative of statements made earlier by the Veteran.  Also lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, the evidence received since the January 2006 rating decision does not constitute competent evidence tending to show that the Veteran's current disorders claimed as bilateral hearing loss, tinnitus, and depression are related to military service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating any of these claims.  Accordingly, the evidence received since the most recent final denial of the claims in January 2006 is not new and material, and reopening of the claims for service connection for bilateral hearing loss, tinnitus, and depression are not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claims, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for PTSD

The Veteran asserts that he has PTSD because he was harassed by several officers and enlisted soldiers in his unit and the subject of racial discrimination.  See the March 2008 stressor statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

On the other hand, if there is no combat experience, or if there was a determination that the veteran engaged in combat but the claimed stressor was unrelated to that combat, then there needs to be independent evidence corroborating the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Moreover, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  

Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.  

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed PTSD is not due to combat experiences, but is due to racial discrimination suffered in service.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, the combat provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) are not applicable in this case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there is a diagnosis of PTSD of record, the weight of the evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  VA outpatient treatment records reflect no complaints, treatment, or diagnosis for PTSD, note the long history of various drug abuse or dependence over many years and diagnosis and treatment for the same, reflect a history of post-service stressful family environment accounting for the depression, and reflect Axis I diagnoses that do not include PTSD.  See December 2009 VA treatment report.   

While July 2010 VA medical statement from an attending VA psychiatrist and clinical social work supervisor states as a conclusion that the Veteran meets the full criteria for PTSD under the DSM-IV criteria, and that the PTSD is a direct result of the racial discrimination during his military experience, the examination is unsupported by the required findings and is inadequate.  

The Veteran's assertion of racial discrimination in service does not involve a traumatic event that involved actual or threatened death, serious injury, or a threat to the physical integrity of self or others, and the July 2010 VA examiner has not so found or explained how this criteria was met in this Veteran's case.  The allegation of racial discrimination on its face fails to satisfy the stressor definition criteria under the DSM-IV.  The Veteran also has not alleged that his response to such an event involved intense fear, helplessness, or horror, as required to diagnose PTSD, and the July 2010 VA examiner has not even indicated that there is any evidence of such response.  See DSM-IV § 209.81. The Veteran's alleges stressor of in-service racial discrimination, even if true, does not facially meet the definition of DSM-IV criteria required for a stressor.  

The July 2010 medical statement makes the conclusory assertion that PTSD criteria A is satisfied by the Veteran's statements of living in fear on a daily basis in service because several officers and enlisted men used racial slurs to attack him, but does not indicate how such racial slurs involved intense fear, helplessness, or horror, as required to diagnose PTSD.  See DSM-IV § 209.81.  The July 2010 medical statement does not even record a history or assertion that the reported stressor of racial discrimination involved intense fear, helplessness, or horror, nor does the examiner make such finding.  While a PTSD diagnosis is generally presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis, such presumption is overcome where, as in this case, there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140. 

With regard to the newly asserted report of being in numerous fights and receiving bloody noses as a result of the racial discrimination that the July 2010 examiner wrote, the Board finds such recently reported stressors to be inconsistent with prior, more contemporaneous findings and histories by the Veteran, including for treatment purposes, that do not include reports of fights in service or the symptom of fear in service.  Contrary to his current claim for service connection for PTSD, and the history the Veteran presented to the July 2010 VA examiners of daily fear and symptoms in service, in an earlier history provided in a 2004 claim, the Veteran wrote that the symptom of depression began in 1999, implicitly denying any history of psychiatric symptomatology in service or continuously since separation from service in March 1955 for over four decades until 1999.  During VA treatment in August 2009, the Veteran specifically denied being threatened physically during service.  Such history for treatment purposes is of more probative value than the Veteran's more recent assertions of in-service fighting made pursuant to a VA compensation claim.  For these reasons, the Board finds the Veteran's July 2010 report to the VA examiner of numerous fights in service, impliedly because of racial discrimination, not to be credible, and as a fact did not occur during service.  Because the July 2010 VA examiner necessarily relied on the inaccurate factual assumption of physical attacks (fights) in service, which is the only alleged stressor that involved actual or threatened death, serious injury, or a threat to the physical integrity of self or others, the resulting purported diagnosis of PTSD and opinions of nexus to such in-service fights are of no probative value.  Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual premise is of no probative value).  

In addition, the Veteran also has not alleged that his response to any claimed event of racial discrimination or fights in service involved intense fear, helplessness, or horror.  See DSM-IV § 209.81.  Even at the July 2010 examination, the Veteran reported that he "lived in fear on a daily basis."  Such evidence does not assert intense fear in reaction to a specific in-service stressful event, but only a generalized fear that was always present.  The July 2010 examiner did not even make such a finding or point to evidence of such finding in an attempt to support the report's PTSD conclusion. 

In sum, there is no competent medical evidence of record confirming the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past 

disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Absent this required DSM-IV diagnosis of PTSD, to in turn establish he has current disability on account of this condition, there is no PTSD or current disability to attribute to his military service - again, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it does not show that the Veteran has PTSD, and shows that the alleged in-service stressful event of racial discrimination was not a stressor sufficient on its face to support a purported diagnosis of PTSD.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service 

connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.  

New and material evidence not having been received, the appeal to reopen service connection for tinnitus is denied.  

New and material evidence not having been received, the appeal to reopen service connection for depression is denied.  

Service connection for PTSD is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


